Appeal Dismissed and Memorandum Opinion filed February 25, 2020.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00985-CV

CHUKWUEMEKA FRANK NWANKWO AND ELIGWE, LLC, Appellants

                                         V.
                   LARRY PAUL MANLEY, JR., Appellee

                    On Appeal from the 127th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-53467

                          MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed August 29, 2019.
Appellants filed a timely motion for new trial on September 27, 2019. Appellants’
notice of appeal was filed December 11, 2019.

      When appellant has filed a timely post-judgment motion, the notice of
appeal must be filed within 90 days after the date the judgment is signed. See Tex.
R. App. P. 26.1(a). Appellants’ notice of appeal was not filed timely.
      A motion for extension of time is necessarily implied when an appellant,
acting in good faith, files a notice of appeal beyond the time allowed by Texas
Rule of Appellate Procedure 26.1, but within the 15-day grace period provided by
Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959
S.W.2d 615, 617–18 (1997) (construing the predecessor to Rule 26). While an
extension may be implied, appellant is obligated to come forward with a
reasonable explanation to support the late filing. See Miller v. Greenpark Surgery
Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—Houston [14th Dist.] 1998,
no pet.).

      Appellants’ notice of appeal was filed within the 15-day period provided by
Texas Rule of Appellate Procedure 26.3. On January 28, 2020, appellants were
ordered to file a proper motion to extend time to file the notice of appeal within ten
days or the appeal would be dismissed. See Tex. R. App. P. 26.3; 10.5(B); 42.3(a).
Appellants filed no response.

      The appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Bourliot, Hassan and Poissant.




                                          2